DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's response filed 02 December 2021 has been considered and entered. Accordingly, claims 1-20 are pending in this application. Claims 1, 11, and 16 have been amended; claims 2-10, 12-15, and 17-20 are original.

Claim Rejections - 35 USC § 112
Because of the amendment to the claims 1, 11, and 16 and the dependent claims 2-10, 12-15, and 17-20 are dependent on the above independent claims, examiner withdraws all 112(b) rejections for the claims 1-20, since applicant amended the claims as indicated below.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3, 5-9, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over MANI et al. (Previously applied) (US 2015/0318872 A1) hereinafter MANI, in view of Challagolla et al. (Previously applied) (US 2019/0095506 A1), hereinafter Challagolla, and further in view of Ide (US 2013/0262013 A1), hereinafter Ide. 
As to claim 1, MANI discloses a data acquisition system comprising an input device, a data acquisition apparatus, and a data combining apparatus (Fig. 1, Para. 43), wherein the input device comprises: a data measurer that is implemented by a hardware-processor and configured to acquire measurement data by performing measurement, generate sequence information representing a sequence of the acquired measurement data (Para. 45, The packetiser 103 (or encoder 102) may assign a sequence number to each packet, i.e. measurement data. The sequence number, i.e. sequence information, may indicate the order in which the packets are transmitted by the device 100 and/or the playback sequence for the data contained with each packet.), and transmit the measurement data and the sequence information to the data acquisition apparatus (Para. 46, The packets formed by the packetiser 103 are transmitted over the network via the ; and 
a first storage that is implemented by a hardware-memory and configured to store, as first data, the measurement data and the sequence information in association with each other (Para. 28, a first buffer, i.e. a first storage, for receiving data packets, i.e. measurement data, each data packet being identifiable by a sequence number, i.e. sequence information, wherein the sequence number identifies an order for packets in a media stream), wherein the data acquisition apparatus comprises: 
a data collector that is implemented by a hardware-processor and configured to, when the data collector receives the measurement data and the sequence information from the input device, generate time information in association with the measurement data and the sequence information, and when the data collector fails to receive a pair of the measurement data and the sequence information from the input device (Para. 52, A receiving device can determine how many consecutive packets it fails to receive based on the sequence numbers of the data packets, i.e. fails to receive a pair of the measurement data and the sequence information. Para. 53, “the receiving device (such as device 400 described below) can determine the number of times each number of consecutive packets are lost over a period of time. For , generate data loss information indicating that the measurement data and the sequence information could not be received from the input device (Para. 18, generating the missing data packet, i.e. generate data loss information, using the identified error correction packet(s); and inserting the generated data packet into the buffer, wherein the buffer is configured to order the data packets according to their sequence numbers and the generated packet is inserted in accordance with that order.); and 
a second storage that is implemented by a hardware-memory and configured to store, as second data, the measurement data and the sequence information in association with the time information, and store the data loss information in association with the time information (Para. 28, a second buffer, i.e. a second storage, for receiving error correction packets, i.e. data loss information, each error correction packet being associated with one or more sequence numbers and being for use in correcting data packets identifiable by those sequence numbers. Para. 18, “inserting the generated data packet into the buffer, wherein the buffer is configured to order the data packets according to their sequence numbers and the generated packet is inserted in accordance with that order.”. Thus, the data packets, sequence information and , 
MANI does not explicitly disclose wherein the data combining apparatus comprises: a data combiner that is implemented by a hardware-processor and configured to acquire the first data stored in the first storage, acquire the second data stored in the second storage, collate the sequence information included in the first data and the sequence information included in the second data, and replace the data loss information associated with the time information with the measurement data in the first data associated with a result of the collation, thereby generating combined data obtained by combining the first data and the second data.
However, in the same field of endeavor, Challagolla discloses wherein the data combining apparatus comprises: a data combiner that is implemented by a hardware-processor and configured to acquire the first data stored in the first storage, acquire the second data stored in the second storage (Fig. 3, Para. 11, The controller device 110, i.e. a data combiner, may, for example, interface with one or more of the user devices 102a-n and/or the third-party device 106 to receive user input, i.e. the first data, and utilize the input, e.g., in conjunction with automatically-identified additional inputs, i.e. the second data, to execute one or more data processing transfers, algorithms, and/or or analytical models. Para. 21, “The database 140 may store, for example, one or more parameter files (e.g., the example parameter file 344-, collate the first data and the second data (Para. 36, each of the missing parameters/values 344-2b may be located in the metadata table 344-3 and returned to be appended or combined with the database names 344-1a and table names 344-1b, i.e. collate the first data and the second data, to define the full set of required parameters/values 344-2a applicable to the desired/requested data operation.), and replace the data loss information with the measurement data in the first data associated with a result of the collation (Para. 45, any discrepancies between the provided input and the stored metadata may be resolved automatically be replacing portions of the input with portions of the stored data, i.e. replace the data loss information with the measurement data, (e.g., a misspelled table name may be automatically corrected for the user or a requested data column identified with an incorrect data type may be automatically switched to the correct data type-i.e., as stored).), thereby generating combined data obtained by combining the first data and the second data (Para. 36, each of the missing parameters/values 344-2b may be located in the metadata table 344-3 and returned to be appended or combined with the database names 344-1a and .
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of MANI such that input values and the stored metadata information as the first data and the second data of MANI respectively are being used in the environment of Challagolla so that the missing parameters can be retrieved by combining both first data and second data as suggested by Challagolla (Para. 15). Thus, as combined, rendering obvious “collate the sequence information included in the first data and the sequence information included in the second data” as claimed. One of the ordinary skill in the art would have motivated to make this modification in order to perform the data transfer operation successfully by using analysis procedure such as combining both data as similarly described in MANI by transmitting the stream of data packets without data loss in order to fetch missing parameters in response to the requested operation as suggested by Challagolla (Para. 11).
MANI AND Challagolla do not explicitly disclose store the data loss information in association with the time information; replace the data loss information associated with the time information with the measurement data in the first data associated with a result of the collation.

store the data loss information in association with the time information (Fig. 1; 11; 29, Para. 59, “The data storage unit 15 is a buffer that temporarily stores data supplied from the sensor 14. In the data storage unit 15, data measured by the sensor 14 at a short time interval such as an interval of one second, or one minute is stored for a predetermined accumulation period such as for one day or one week that is longer than the measurement interval.”. Para. 60, “as in a case in which a GPS sensor performs measurement inside a tunnel, there are cases in which data is not able to be acquired depending on the state of measurement, and some pieces of the time series data accumulated in the data storage unit 15 are missed”. Para. 309, “a state series is first generated from sparse time series data as in the left side of FIG. 29.”, where time series data in the left side of Fig. 29 indicates the data loss information which is stored in association with the time information. Here, the time series data in Fig. 29 includes missed data represents as the loss information which is stored in the data storage unit 15 which is shown in Fig. 1. Thus, the data loss information is being stored in association with the time information.); replace the data loss information associated with the time information with the measurement data in the first data associated with a result of the collation (Fig. 1; 11; 18; 29, Para. 78, The data restoration program 38 restores a data portion, i.e. replace the data loss information, which the sensor 35 is not able to measure and in which data is missing out of the time series data stored in the measurement data buffer memory 31”. Para. 309, “a state series is first generated from sparse time series data as in the left side .
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Ide into the combined method of MANI AND Challagolla such that the input data of MANI such as the first data and second data used in the environment of Ide such that the missing data can be restored using the time information by the data restoration unit as disclosed by Ide (Para. 78). One of the ordinary skills in the art would have motivated to make this modification in order to control the sensor by restoring the missing data such a way that the measurement can be performed with high efficiency without performing unnecessary measurement as suggested by Ide (Para. 66).


 wherein the data measurer of the input device acquires the measurement data and transmits the measurement data and the sequence information to the data acquisition apparatus with a predetermined time interval, and the data collector of the data acquisition apparatus generates the data loss information when the measurement data and the sequence information cannot be received from the input device even after the predetermined time interval (Para. 53, “the receiving device (such as device 400 described below) can determine the number of times each number of consecutive packets are lost over a period of time. For example, the receiving device can measure the number of times 0, 1, 2, 3, 4, ... n consecutive packets are not received by the receiving device. This measure may conveniently be represented in a histogram having bins representing n number of consecutive packets lost and the frequency at which each of those n numbers of consecutive packets are lost for a given period of time.”. Para. 54, “FIG. 2 is an example histogram showing the frequency of n consecutive packets lost (i.e. not being received at a receiving device) for a network having a -30% packet loss network condition over a period in which about 300 packets are transmitted.”. Thus, the data collector of the data acquisition apparatus generates the data loss information when the measurement data and the sequence information cannot be received from the input device even after the predetermined time interval.).

 wherein the data collector of the data acquisition system generates the data loss information when a situation occurs in which the sequence information received from the input device is missing (Para. 28, “a packet retriever configured to: determine a subset of error correction packets which are associated with sequence numbers that are missing from the sequence numbers of the data packets at the first buffer and identifying the determined subset in a data structure; process the data structure so as to remove, from the data structure, identifiers of one or more error correction packets associated with sequence numbers of data packets that are unsuitable for correction; and identifying, from the processed data structure, an error correction packet or a combination of error correction packets for generating a missing data packet.”. Thus, the data collector of the data acquisition system generates the data loss information when a situation occurs in which the sequence information received from the input device is missing.).

As to claim 5, the claim is rejected for the same reasons as claim 1 above. In addition, Challagolla discloses wherein the data combiner of the data combining apparatus acquires the second data stored in the second storage by communicating with the data acquisition apparatus by a second communication (Fig. 2 Para. 23, “Turning now to FIG. 2, a block diagram of a system 200 according to some embodiments is shown. In some embodiments, the system 200 may comprise a user device 202 in , the data combiner of the data combining apparatus acquires the first data stored in the first storage by reading the first data recorded on a recording medium by the input device (Para. 62, “a first data storage device 640a may comprise one or more various types of internal and/or external hard drives. The first data storage device 640a may, for example, comprise a data storage medium 646 that is read, interrogated, and/or otherwise communicatively coupled to and/or via a disk reading device 648”. Thus, the data combiner of the data combining apparatus acquires the first data stored in the first storage by reading the first data recorded on a recording medium by the input device.).

 wherein the data combiner of the data combining apparatus acquires the second data stored in the second storage by communicating with the data acquisition apparatus by a second communication, the data combiner of the data combining apparatus acquires the first data stored in the first storage by communicating with the input device apparatus by a first communication different from the second communication (Fig. 2 Para. 23, “Turning now to FIG. 2, a block diagram of a system 200 according to some embodiments is shown. In some embodiments, the system 200 may comprise a user device 202 in communication with a controller device 210. In some embodiments, the controller device 210 may comprise a data transfer interface 220 (e.g., provided to and/or in communication with the user device 202) and/or may comprise or be in communication with one or more data storage devices, such as a source data device 240a, a target data device 240b, a transactional metadata device 240c, an operational metadata device 240d, and/or a data staging area device 240e”. Para. 16, “the network 104 may comprise direct communications links between any or all of the components 102a-n, 106, 110, 140 of the system 100. The user devices 102a-n may, for example, be directly interfaced or connected to one or more of the controller device 110 and/or the third-party device 106 via one or more wires, cables, wireless links, and/or other network components, such network components (e.g., communication links) comprising portions of the network 104”, where the user device is directly interfaced or connected to .

As to claim 7, the claim is rejected for the same reasons as claim 1 above. In addition, Challagolla discloses wherein the data combiner of the data combining apparatus acquires the second data stored in the second storage by reading the second data recorded on a recording medium by the data acquisition apparatus (Para. 62, “a first data storage device 640a may comprise one or more various types of internal and/or external hard drives. The first data storage device 640a may, for example, comprise a data storage medium 646 that is read, interrogated, and/or otherwise communicatively coupled to and/or via a disk reading device 648. In some embodiments, the first data storage device 640a and/or the data storage medium 646 may be configured to store information”. Thus, the data combiner of the data combining apparatus acquires the second data stored in the second storage by reading the second data recorded on a recording medium by the data acquisition apparatus). 


 wherein the second communication is performed via a wired local area network or a wireless local area network (Fig. 2 Para. 23, “the controller device 210 may comprise a data transfer interface 220 (e.g., provided to and/or in communication with the user device 202) and/or may comprise or be in communication with one or more data storage devices, such as a source data device 240a, a target data device 240b, a transactional metadata device 240c, an operational metadata device 240d, and/or a data staging area device 240e”. Para. 16, “The network 104 may, according to some embodiments, comprise a Local Area Network (LAN; wireless and/or wired), cellular telephone, Bluetooth®, Near Field Communication (NFC), and/or Radio Frequency (RF) network with communication links between the controller device 110, the user devices l02a-n, the third-party device 106, and/or the database 140”. Thus, the second communication is performed via a wired local area network or a wireless local area network), the first communication is performed with a serial cable or a USB cable (Para. 16, “the network 104 may comprise direct communications links between any or all of the components 102a-n, 106, 110, 140 of the system 100. The user devices 102a-n may, for example, be directly interfaced or connected to one or more of the controller device 110 and/or the third-party device 106 via one or more wires, cables, wireless links, and/or other network components, such network components (e.g., communication links) comprising portions of the network 104”, where the user device is directly interfaced or .

As to claim 9, the claim is rejected for the same reasons as claim 6 above. In addition, Challagolla discloses wherein the input device transmits the measurement data and the sequence information by a third communication different from the first and second communications (Para. 11, “The controller device 110 may, for example, interface with one or more of the user devices 102a-n and/or the third-party device 106 to receive user input and utilize the input, e.g., in conjunction with automatically-identified additional inputs, to execute one or more data processing transfers, algorithms, and/or or analytical models”. Para. 16, “The network 104 may, according to some embodiments, comprise a Local Area Network (LAN; wireless and/or wired), cellular telephone, Bluetooth®, Near Field Communication (NFC), and/or Radio Frequency (RF) network with communication links between the controller device 110, the user devices 102a-n, the third-party device 106, and/or the database 140. In some embodiments, the network 104 may comprise direct communications links between any or all of the components l02a-n, 106, 110,   140 of the system 100. The user devices l02a-n may, for example, be directly interfaced or connected to one or more of the controller device 110 and/or the third-party device 106 via one or more wires, cables, wireless links, and/or other network components, such network components”. Since the network 104 can be .

As to claim 16, MANI discloses a data combining apparatus (Fig. 1, Para. 43) comprising: a data combiner that is implemented by a hardware-processor and configured to acquire first data generated by associating measurement data and sequence information with each other, the measurement data being data obtained through measurement, the sequence information representing a sequence of the measurement data (Para. 45, The packetiser 103 (or encoder 102) may assign a sequence number to each packet, i.e. measurement data. The sequence number, i.e. sequence information, may indicate the order in which the packets are transmitted by the device 100 and/or the playback sequence for the data contained with each packet.), the data combiner configured to acquire second data including time information and data loss information, the time information being generated in association with the measurement data and the sequence information (Para. 52, A receiving device can determine how many consecutive packets it fails to receive based on the sequence numbers of the data packets, i.e. fails to receive a pair of the measurement data and the sequence information. Para. 53, “the receiving device (such as device 400 described below) can determine the number of times each number of , the data loss information indicating loss of the measurement data and the sequence information when the measurement data and the sequence information is lost (Para. 18, generating the missing data packet, i.e. generate data loss information, using the identified error correction packet(s); and inserting the generated data packet into the buffer, wherein the buffer is configured to order the data packets according to their sequence numbers and the generated packet is inserted in accordance with that order.).
MANI does not explicitly disclose the data combiner configured to collate the sequence information included in the first data and the sequence information included in the second data, and replace the data loss information associated with the time information with the measurement data in the first data associated with a result of the collation, thereby generating combined data obtained by combining the first data and the second data.

the data combiner configured to collate the first data and the second data (Fig. 3, Para. 11, The controller device 110, i.e. a data combiner, may, for example, interface with one or more of the user devices 102a-n and/or the third-party device 106 to receive user input, i.e. the first data, and utilize the input, e.g., in conjunction with automatically-identified additional inputs, i.e. the second data, to execute one or more data processing transfers, algorithms, and/or or analytical models. Para. 36, each of the missing parameters/values 344-2b may be located in the metadata table 344-3 and returned to be appended or combined with the database names 344-1a and table names 344-1b, i.e. collate the first data and the second data, to define the full set of required parameters/values 344-2a applicable to the desired/requested data operation.), and replace the data loss information with the measurement data in the first data associated with a result of the collation (Para. 45, any discrepancies between the provided input and the stored metadata may be resolved automatically be replacing portions of the input with portions of the stored data, i.e. replace the data loss information with the measurement data, (e.g., a misspelled table name may be automatically corrected for the user or a requested data column identified with an incorrect data type may be automatically switched to the correct data type-i.e., as stored).), thereby generating combined data obtained by combining the first data and the second data (Para. 36, each of the missing parameters/values 344-2b may be located in the metadata table 344-3 and returned to be appended or combined .
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of MANI such that input values and the stored metadata information as the first data and the second data of MANI respectively are being used in the environment of Challagolla so that the missing parameters can be retrieved by combining both first data and second data as suggested by Challagolla (Para. 15). Thus, as combined, rendering obvious “the data combiner configured to collate the sequence information included in the first data and the sequence information included in the second data” as claimed. One of the ordinary skill in the art would have motivated to make this modification in order to perform the data transfer operation successfully by using analysis procedure such as combining both data as similarly described in MANI by transmitting the stream of data packets without data loss in order to fetch missing parameters in response to the requested operation as suggested by Challagolla (Para. 11).
MANI AND Challagolla do not explicitly disclose replace the data loss information associated with the time information with the measurement data in the first data associated with a result of the collation.

replace the data loss information associated with the time information with the measurement data in the first data associated with a result of the collation (Fig. 1; 11; 18; 29, Para. 78, The data restoration program 38 restores a data portion, i.e. replace the data loss information, which the sensor 35 is not able to measure and in which data is missing out of the time series data stored in the measurement data buffer memory 31”. Para. 309, “a state series is first generated from sparse time series data as in the left side of FIG. 29. This generation of the state series is realize by the Viterbi algorithm as described above. Then, a missing data portion of the time series data is interpolated by selecting data of states in the generated state series corresponding to the missing portion of the time series data. In FIG. 29, the underlined numbers are data pieces restored in the data restoration process”. Since, the time series data in right side of Fig. 29 includes underlined numbers which includes the restored missing data, thus, the data loss information is being replaced associated with the time information with the measurement data in the first data associated with a result of the collation.).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Ide into the combined method of MANI AND Challagolla such that the input data of MANI such as the first data and second data used in the environment of Ide such that the missing data can be restored using the time information by the data restoration unit as disclosed by Ide (Para. 78). One of the ordinary skills in the art would have motivated to make this modification in order to control the sensor by restoring the missing data such a way that 

As to claim 17, the claim is rejected for the same reasons as claim 16 above. In addition, MANI discloses wherein the measurement data is acquired and the measurement data and the sequence information are transmitted to the data acquisition apparatus with a predetermined time interval, and the data loss information is written to the second data when the measurement data and the sequence information cannot be received even after the predetermined time interval (Para. 53, “the receiving device (such as device 400 described below) can determine the number of times each number of consecutive packets are lost over a period of time. For example, the receiving device can measure the number of times 0, 1, 2, 3, 4, ... n consecutive packets are not received by the receiving device. This measure may conveniently be represented in a histogram having bins representing n number of consecutive packets lost and the frequency at which each of those n numbers of consecutive packets are lost for a given period of time.”. Para. 54, “FIG. 2 is an example histogram showing the frequency of n consecutive packets lost (i.e. not being received at a receiving device) for a network having a -30% packet loss network condition over a period in which about 300 packets are transmitted.”. Thus, the data collector of the data acquisition apparatus generates the data loss information when the measurement data and the sequence information cannot be received from the input device even after the predetermined time interval.).
 wherein the data loss information is written to the second data when a situation occurs in which the sequence information is missing (Para. 28, “a packet retriever configured to: determine a subset of error correction packets which are associated with sequence numbers that are missing from the sequence numbers of the data packets at the first buffer and identifying the determined subset in a data structure; process the data structure so as to remove, from the data structure, identifiers of one or more error correction packets associated with sequence numbers of data packets that are unsuitable for correction; and identifying, from the processed data structure, an error correction packet or a combination of error correction packets for generating a missing data packet.”. Thus, the data collector of the data acquisition system generates the data loss information when a situation occurs in which the sequence information received from the input device is missing.).


 wherein the data combiner of the data combining apparatus acquires the second data stored in the second storage by communicating with the data acquisition apparatus by a second communication (Fig. 2 Para. 23, “Turning now to FIG. 2, a block diagram of a system 200 according to some embodiments is shown. In some embodiments, the system 200 may comprise a user device 202 in communication with a controller device 210. In some embodiments, the controller device 210 may comprise a data transfer interface 220 (e.g., provided to and/or in communication with the user device 202) and/or may comprise or be in communication with one or more data storage devices, such as a source data device 240a, a target data device 240b, a transactional metadata device 240c, an operational metadata device 240d, and/or a data staging area device 240e”. Para. 16, The network 104 may, according to some embodiments, comprise a Local Area Network (LAN; wireless and/or wired), i.e. a second communication, cellular telephone, Bluetooth®, Near Field Communication (NFC), and/or Radio Frequency (RF) network with communication links between the controller device 110, the user devices 102a-n, the third-party device 106, and/or the database 140), the data combiner of the data combining apparatus acquires the first data stored in the first storage by reading the first data recorded on a recording medium by the input device (Para. 62, “a first data storage device 640a may comprise one or more various types of internal and/or external hard drives. The first data storage device 640a may, for .

6.	Claims 4, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over MANI, Challagolla and Ide as applied above and further in view of Odaka et al. (Previously applied) (cited in IDS filed 06/29/2020) (US 2008/0071899).
As to claim 4, the claim is rejected for the same reasons as claim 1 above. Combination of MANI, Challagolla and Ide do not explicitly disclose wherein the data measurer of the input device transmits input device identification information for identifying the input device when the measurement data and the sequence information are transmitted to the data acquisition apparatus, the data collector of the data acquisition apparatus also receives the input device identification information transmitted from the input device, the second storage of the data acquisition apparatus stores the input device identification information in association with the measurement data, the sequence information, and the data loss information, and the data combiner of the data combining apparatus generates the combined data based on the first data and the second data associated with the same input device identification information.
wherein the data measurer of the input device transmits input device identification information for identifying the input device when the measurement data and the sequence information are transmitted to the data acquisition apparatus (Para. 370, The example of FIG. 18 shows that the temperature "23° C." measured at 10:02:01 seconds on Jan. 1, 2006 by the sensor node 150 whose node ID is "0001000200030004", i.e. device identification, is transmitted together with the sequence number "00lF" via the gateway node 130 having an identifier "133.xxx.yyy.zzz:5555". Thus, the data measurer of the input device transmits input device identification information), the data collector of the data acquisition apparatus also receives the input device identification information transmitted from the input device, the second storage of the data acquisition apparatus stores the input device identification information in association with the measurement data, the sequence information, and the data loss information (Para. 332, “The latest observation data stored in the latest data storage manager 302 includes a node identifier (ID) 1301, time stamp 1302, and observed value 1303. Although the latest observation data may also contain a sequence number, it is not required. Para. 259, it can be determined whether the history data suffered a loss by assigning a sequence number shared with observation data to the heartbeat signal. For example, the sensor node 150 may assign the same sequence number as the sequence number 207 assigned to the observation data which is finally transmitted, to the heartbeat signal, and transmit it. In this case, if an , and the data combiner of the data combining apparatus generates the combined data based on the first data and the second data associated with the same input device identification information (Para. 332, “The latest observation data stored in the latest data storage manager 302 includes a node identifier (ID) 1301, time stamp 1302, and observed value 1303. Although the latest observation data may also contain a sequence number, it is not required.”. Thus, the data combiner of the data combining apparatus generates the combined data based on the first data and the second data associated with the same input device identification information.).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Odaka into the combined method of MANI, Challagolla and Ide such that the device identification information of Odaka can be used to identify the missing data as disclosed by Odaka. One of the ordinary skill in the art would have motivated to make this modification in order to reduce power consumption and providing latest sensing data without losing data as similarly described by MANI (Para. 47) for transmitting data without any data loss as suggested by Odaka (Para. 19).


wherein the third communication is Low-Power Wide-Area Network.
However, in the same field of endeavor, Odaka discloses wherein the third communication is Low-Power Wide-Area Network (Para. 63, “The gateway node 130 connects the IP network 180 to a low power wireless network, such as ZigBee”. Thus, the third communication is Low-Power Wide-Area Network.).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Odaka into the combined method of MANI, Challagolla and Ide such that the low power wireless network of Odaka can be used as the third communication to identify the missing data as disclosed by Odaka. One of the ordinary skill in the art would have motivated to make this modification in order to reduce power consumption and providing latest sensing data without losing data as similarly described by MANI (Para. 47) for transmitting data without any data loss as suggested by Odaka (Para. 19). 
wherein the first data includes input device identification information for identifying an input device in association with the measurement data, the sequence information, and the data loss information and the data combiner generates the combined data based on the first data and the second data associated with the same input device identification information.
However, in the same field of endeavor, Odaka discloses wherein the first data includes input device identification information for identifying an input device in association with the measurement data, the sequence information, and the data loss information (Para. 332, “The latest observation data stored in the latest data storage manager 302 includes a node identifier (ID) 1301, time stamp 1302, and observed value 1303. Although the latest observation data may also contain a sequence number, it is not required. Para. 259, it can be determined whether the history data suffered a loss by assigning a sequence number shared with observation data to the heartbeat signal. For example, the sensor node 150 may assign the same sequence number as the sequence number 207 assigned to the observation data which is finally transmitted, to the heartbeat signal, and transmit it. In this case, if an observation data having the same or an older sequence number than the sequence number of the heartbeat signal which was restored and received first, has not yet been received, it is determined that data is missing from the history data. Thus, the second storage of the data acquisition apparatus stores the , and the data combiner generates the combined data based on the first data and the second data associated with the same input device identification information (Para. 332, “The latest observation data stored in the latest data storage manager 302 includes a node identifier (ID) 1301, time stamp 1302, and observed value 1303. Although the latest observation data may also contain a sequence number, it is not required.”. Thus, the data combiner of the data combining apparatus generates the combined data based on the first data and the second data associated with the same input device identification information.).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Odaka into the combined method of MANI, Challagolla and Ide such that the device identification information of Odaka can be used to identify the missing data as disclosed by Odaka. One of the ordinary skills in the art would have motivated to make this modification in order to reduce power consumption and providing latest sensing data without losing data as similarly described by MANI (Para. 47) for transmitting data without any data loss as suggested by Odaka (Para. 19).


s 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over MANI as applied above, in view of Ide as also applied above. 
As to claim 11, MANI discloses a data acquisition apparatus (Fig. 1, Para. 43) that is communicable to an input device comprising a first storage that is implemented by a hardware-memory and configured to store, as first data, measurement data and sequence information in association with each other (Para. 28, a first buffer, i.e. a first storage, for receiving data packets, i.e. measurement data, each data packet being identifiable by a sequence number, i.e. sequence information, wherein the sequence number identifies an order for packets in a media stream), the sequence information representing a sequence of the measurement data (Para. 45, The packetiser 103 (or encoder 102) may assign a sequence number to each packet, i.e. measurement data. The sequence number, i.e. sequence information, may indicate the order in which the packets are transmitted by the device 100 and/or the playback sequence for the data contained with each packet. Thus, the sequence information representing a sequence of the measurement data), the data acquisition apparatus comprising: 
a data collector that is implemented by a hardware-processor and configured to, when the data collector receives the measurement data and the sequence information from the input device, generate time information in association with the measurement data and the sequence information, and when the data collector fails to receive the measurement data and the sequence information from the input device (Para. 52, A receiving device can determine how many consecutive packets it fails to receive based on the , 
generate data loss information indicating that the measurement data and the sequence information could not be received from the input device (Para. 18, generating the missing data packet, i.e. generate data loss information, using the identified error correction packet(s); and inserting the generated data packet into the buffer, wherein the buffer is configured to order the data packets according to their sequence numbers and the generated packet is inserted in accordance with that order.); and 
a second storage that is implemented by a hardware-memory and configured to store, as second data, the measurement data and the sequence information in association with the time information, and store the data loss information (Para. 28, a second buffer, i.e. a second storage, for receiving error correction packets, i.e. data loss information, each error correction packet being associated with one or more sequence numbers and being for use in correcting data packets identifiable by those sequence .
MANI does not explicitly disclose store the data loss information in association with the time information.
However, Ide disclose store the data loss information in association with the time information (Fig. 1; 11; 29, Para. 59, “The data storage unit 15 is a buffer that temporarily stores data supplied from the sensor 14. In the data storage unit 15, data measured by the sensor 14 at a short time interval such as an interval of one second, or one minute is stored for a predetermined accumulation period such as for one day or one week that is longer than the measurement interval.”. Para. 60, “as in a case in which a GPS sensor performs measurement inside a tunnel, there are cases in which data is not able to be acquired depending on the state of measurement, and some pieces of the time series data accumulated in the data storage unit 15 are missed”. Para. 309, “a state series is first generated from sparse time series data as in the left side of FIG. 29.”, where time series data in the left side of Fig. 29 indicates the data loss information which is stored in association with the time information. Here, the time series data in Fig. 29 includes missed data represents as the loss information which is stored in the data storage unit 15 which is shown in Fig. 1. .
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of MANI such that the input data of MANI such as the first data and second data used in the environment of Ide such that the missing data can be restored using the time information by the data restoration unit as disclosed by Ide (Para. 78). One of the ordinary skills in the art would have motivated to make this modification in order to control the sensor by restoring the missing data such a way that the measurement can be performed with high efficiency without performing unnecessary measurement as suggested by Ide (Para. 66).

As to claim 12, the claim is rejected for the same reasons as claim 11 above. In addition, MANI discloses wherein the input device acquires the measurement data, stores the measurement data and the sequence information as first data to the first storage, transmits the measurement data and the sequence information to the data acquisition apparatus with a predetermined time interval, and the data collector generates the data loss information when the measurement data and the sequence information cannot be received from the input device even after the predetermined time interval (Para. 53, “the receiving device (such as device 400 described below) can determine the number of times each number of consecutive packets are lost over a period of time. For example, the receiving device can measure the number of times 0, 1, 2, 3, 4, ... n consecutive packets .

As to claim 13, the claim is rejected for the same reasons as claim 11 above. In addition, MANI discloses wherein the data collector generates the data loss information when a situation occurs in which the sequence information received from the input device is missing (Para. 28, “a packet retriever configured to: determine a subset of error correction packets which are associated with sequence numbers that are missing from the sequence numbers of the data packets at the first buffer and identifying the determined subset in a data structure; process the data structure so as to remove, from the data structure, identifiers of one or more error correction packets associated with sequence numbers of data packets that are unsuitable for correction; and identifying, from the processed data structure, an error correction packet or a combination of error correction packets for generating a missing data packet.”. .

8.	Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over MANI and Ide above and further in view of Odaka as applied above as well.
As to claim 14, the claim is rejected for the same reasons as claim 11 above. MANI and Ide do not explicitly disclose wherein the data measurer of the input device transmits input device identification information for identifying the input device when the measurement data and the sequence information are transmitted to the data acquisition apparatus, the data collector also receives the input device identification information transmitted from the input device, the second storage stores the input device identification information in association with the measurement data, the sequence information, and the data loss information, and the data combiner generates the combined data based on the first data and the second data associated with the same input device identification information.
However, in the same field of endeavor, Odaka discloses wherein the data measurer of the input device transmits input device identification information for identifying the input device when the measurement data and the sequence information are transmitted to the data acquisition apparatus (Para. 370, The example of FIG. 18 shows that the temperature "23° C." measured at 10:02:01 seconds on Jan. 1, 2006 by the sensor node 150 , the data collector also receives the input device identification information transmitted from the input device, the second storage stores the input device identification information in association with the measurement data, the sequence information, and the data loss information (Para. 332, “The latest observation data stored in the latest data storage manager 302 includes a node identifier (ID) 1301, time stamp 1302, and observed value 1303. Although the latest observation data may also contain a sequence number, it is not required. Para. 259, it can be determined whether the history data suffered a loss by assigning a sequence number shared with observation data to the heartbeat signal. For example, the sensor node 150 may assign the same sequence number as the sequence number 207 assigned to the observation data which is finally transmitted, to the heartbeat signal, and transmit it. In this case, if an observation data having the same or an older sequence number than the sequence number of the heartbeat signal which was restored and received first, has not yet been received, it is determined that data is missing from the history data. Thus, the second storage of the data acquisition apparatus stores the input device identification information such as node identifier), and the data combiner generates the combined data based on the first data and the second data associated with the same input device identification information (Para. 332, “The latest observation data stored in the latest data storage manager 302 includes a node identifier (ID) 1301, time stamp 1302, and observed value 1303. Although the latest observation data may also contain a sequence number, it is not required.”. Thus, the data combiner of the data combining apparatus generates the combined data based on the first data and the second data associated with the same input device identification information.).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Odaka into the combined method of MANI AND Ide such that the device identification information of Odaka can be used to identify the missing data as disclosed by Odaka. One of the ordinary skills in the art would have motivated to make this modification in order to reduce power consumption and providing latest sensing data without losing data as similarly described by MANI (Para. 47) for transmitting data without any data loss as suggested by Odaka (Para. 19).








s 15 is rejected under 35 U.S.C. 103 as being unpatentable over MANI and Ide above and further in view of Challagolla as applied above as well.
As to claim 15, the claim is rejected for the same reasons as claim 11 above. MANI and Ide do not explicitly disclose wherein the data combiner of the data combining apparatus acquires the second data stored in the second storage by communicating with the data acquisition apparatus by a second communication, the data combiner of the data combining apparatus acquires the first data stored in the first storage by reading the first data recorded on a recording medium by the input device.
However, in the same field of endeavor, Challagolla discloses wherein the data combiner of the data combining apparatus acquires the second data stored in the second storage by communicating with the data acquisition apparatus by a second communication (Fig. 2 Para. 23, “Turning now to FIG. 2, a block diagram of a system 200 according to some embodiments is shown. In some embodiments, the system 200 may comprise a user device 202 in communication with a controller device 210. In some embodiments, the controller device 210 may comprise a data transfer interface 220 (e.g., provided to and/or in communication with the user device 202) and/or may comprise or be in communication with one or more data storage devices, such as a source data device 240a, a target data device 240b, a transactional metadata device 240c, an operational metadata device 240d, and/or a data staging area device 240e”. Para. 16, The network 104 may, according to some embodiments, comprise a Local Area Network (LAN; wireless and/or wired), i.e. a second , the data combiner of the data combining apparatus acquires the first data stored in the first storage by reading the first data recorded on a recording medium by the input device (Para. 62, “a first data storage device 640a may comprise one or more various types of internal and/or external hard drives. The first data storage device 640a may, for example, comprise a data storage medium 646 that is read, interrogated, and/or otherwise communicatively coupled to and/or via a disk reading device 648”. Thus, the data combiner of the data combining apparatus acquires the first data stored in the first storage by reading the first data recorded on a recording medium by the input device.).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Challagolla into the combined method of MANI AND Ide such that input values and the stored metadata information as the first data and the second data of MANI respectively are being used in the environment of Challagolla so that the missing parameters can be retrieved by combining both first data and second data as suggested by Challagolla (Para. 15). One of the ordinary skills in the art would have motivated to make this modification in order to perform the data transfer operation successfully by using analysis procedure such as combining both data as similarly described in MANI by transmitting the stream of data packets without data loss in order to fetch missing .

Response to Arguments
10.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot because of the new ground of rejection necessitated by the amendment to the claims. For Examiner's response, see discussion below:
Applicant's arguments, see pages 10-15, with respect to the rejections of claims 1-20 under 35 USC §102 and §103 have been considered but are moot in view of the new ground(s) of rejection necessitated by applicant's amendments as set forth in the respective rejections of claims 1-20 under 35 USC §103 above in view of the newly found reference.

Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SOLAIMAN BHUYAN whose telephone number is (571)272-7843. The examiner can normally be reached on Monday - Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-


/M.S.B./Examiner, Art Unit 2167     

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167